         Case 1:19-cr-00738-PGG Document 72 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,
                                                               ORDER
              -against-
                                                           19 Cr. 738 (PGG)
 JOSHUA OLIVO and PIERRE GREENE,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              Due to limitations at the Metropolitan Correctional Center where Defendants are

housed, the conference scheduled for April 14, 2021 at 10:30 a.m. will now take place on April

14, 2021 at 9:00 a.m. as to Defendant Joshua Olivo. The conference as to Pierre Greene will

proceed on April 14, 2021 at 10:30 a.m., as scheduled.

Dated: New York, New York
       April 6, 2021
                                            SO ORDERED.


                                            _________________________________
                                            Paul G. Gardephe
                                            United States District Judge
